Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
Claims 1-21 are pending, claims 3, 5-8, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-2, 4, 9, and 21 are examining below.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. In this case, the specification has 25 pages that have not been thoroughly checked.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 2, 9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kien et al (US 2014/0366702) hereinafter Kien.
Regarding claim 1, Kien teaches a method of perforating a web (Abstract recites “perforating apparatus…A web is perforated” and Figures 1, 4, 4A, and 13-17), the method comprising:
rotating a cylinder (12) about a longitudinal cylinder axis (about a rotation axis 24, Figure 13) to form a boundary layer of air flow (Kien’s Figure 4 shows structural anvils 16 of the cylinder 12 being able to form a boundary layer of air flow when the cylinder rotates), 
the cylinder comprising an outer circumferential surface (30, Figure 4A), wherein a plurality of anvil blocks (16, 29) extend beyond the outer circumferential surface (Para. 73, lines 1-2 recites that “the cylinder 12 can comprise at least one anvil 16 disposed on the outer surface 30”) and define cavities therebetween (the cavities or spaces between anvils 16, Figure 4 below. See Applicant’s specification, Page 4, lines 5-6 “wherein a cavity is form between adjacent anvil blocks”), the cavity comprising a low pressure zone 
) and 
wherein each of the plurality of anvil blocks comprises an anvil bead (Applicant loosely claims an anvil bead without providing its shape; looking at Applicant’s Figure 3C, the a bead 17 has a general square edge of a tip 46 which is integrally formed by the anvil block 16. Therefore, Kien’s Figure 12 shows a square edge of a tooth 36 which is integrally formed by the anvil or anvil block 16 that meets the “bead” limitation and Para. 97 recites that “a blade 20 and… an anvil 16 can comprise one or more teeth 36 and one or more recessed portions 38 for making a line of weakness 21”, emphasis added);
operatively engaging a blade (20, Figures 4, 13, and 19) with the anvil beads (teeth 36, Para. 99 recites “the blade 20 and anvil 16 cooperate in contacting relationship to perforate the web”), wherein the blade is parallel to the longitudinal cylinder axis (Figures 15 and 19. See the discussion above the support 18 can be a cylinder as seen in Figure 15 and Para. 14 recites “the shaped blade disposed on the rotating cylinder”), and wherein the blade comprises a plurality of teeth (Para. 97 recites that “a blade 20 and… an anvil 16 can comprise one or more teeth 36 and one or more recessed portions 38 for making a line of weakness 21”, emphasis added);
feeding a web (14) between the anvil bead and the blade (the web 14 is fed between the blade 20 and anvils 16, Figures 1, 13, 15) while the blade cooperates in contacting relationship with the anvil bead (Figure 1 and 13);
perforating the web (14) to form a shaped line of weakness (perforations 22, Figures 1 and 9); 
generating debris from perforating the web (this inherently step because debris can be generated during punching or perforating out the web);
collecting the debris such that the debris is drawn to the low pressure zone of the cavity (some of debris can be stuck or adhered on or drawn to low pressure zones of the cavities because this perforating device has the similar structures of the Applicant’s device).
	Examiner notes that when the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent, see MPEP 2112.01.
Regarding claim 2, Kien teaches that the cylinder comprises a pre-perforating portion and a post-perforating portion (the spaces or cavities between the anvils 16 before and after perforating, Figure 4 below).
Regarding claim 9, Kien teaches that a step of traversing the web at a web speed of less than 700 m/min (as the claim is written, this step is an inherently step because Applicant does not define when the speed is less than 700 m/min, therefore, Kien’s method can meet this limitation because at an initial speed or a beginning speed of the web 14 can meet it.  At least when starting the machine, the speed is “less than” 700m/min).
Regarding claim 21, Kien teaches that the debris is expelled from the cavity in the post-perforating portion of the cylinder. 
(This step is inherent because this perforating device has the similar structures of the Applicant’s device, therefore debris is expelled from the cavity in the post-perforating portion of the cylinder while the anvil 16 engages with a blade 20 that causes the boundary layer of air flow to be redirection or get disruption.
See Applicant’s page 23, the first paragraph recites "the debris is expelled from the area between the first anvil bead and the second anvil bead and the cavity and falls away from the outer circumferential surface 30 of the cylinder 12. The debris is expelled in the post-perforation zone 74”).


    PNG
    media_image1.png
    501
    547
    media_image1.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kien in view of Slovut et al (2016/0271824) hereinafter Slovut.
Regarding claim 4, Kien teaches all of the limitations as stated in claim 1 above except a step of oscillating the blade in a direction parallel to the longitudinal cylinder axis.
Slovut shows an apparatus (Figures 1-2 and 11) for perforating a nonlinear line of weakness of web (Para. 7 recites “…weakness on a web”), comprising a top roller including a shaped component (18a) and a bottom roller including a blade (20, 26), wherein the blade is reciprocally shifted in a direction parallel to the longitudinal cylinder axis (in a distance D, Paras. 41 and 64 and Figure 11) by a driving means (28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Kien to have a blade reciprocally shifted, as taught by Slovut, in order to allow the apparatus effectively perforate and create weakness of the web (Figure 11 and Para. 64 of Slovut, “the sum of the distance traveled by the blade and the distance traveled by the counter component is substantially equivalent the shifting distance, D… the translational distance that one tooth 26 travels to cover with the entire the shape width, W”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kien in view Baggot et al (US 2016/0121501) hereinafter Baggot.
Regarding claim 9, Kien teaches all of the limitations as stated in claim above. If one argued that Kien does not teach the step of traversing the web at a web speed of less than 700 m/min, then the following rejections are applied.
Baggot teaches a device for perforating a web (1, Figures 1-2) including an anvil roller (30), a cutting roller (5), and wherein the web can traverses at a speed of the target web can be at least a minimum of about 500 m/min (Para. 31, lines 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Kien to have a web speed of the target web can be at least a minimum of about 500 m/min, as taught by Baggot, in order to allow the web to be perforated at a speed of at least a minimum of about 500 m/min (Para 31 of Baggot).
Moreover, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the perforating device for perforating the web at a speed of less than 700 m/min because discovering an optimum speed (less than 700 m/min) would have been a mere design consideration based on size, shape, and thickness of the web and the device capacity that can efficiently perforate the web. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on size, shape, and thickness of the web and the device capacity.  It has been held that discovering an optimum speed of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive for the following reason:
With regards to “Applicant’s anvil blocks 16 (as well as their anvil beads 17) extend beyond the surface 30 of the cylinder 12” in the remarks, Kien’s Para. 73, lines 1-2 recites that “the cylinder 12 can comprise at least one anvil 16 disposed on the outer surface 30” and Para. 97 recites that “a blade 20 and… an anvil 16 can comprise one or more teeth 36 and one or more recessed portions 38 for making a line of weakness 21”, emphasis added. See the discussion above for a tooth 36 being as an anvil bead. 
However, if Applicant believes that the claimed invention’s method different from the prior art’s method or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9539735, Ferguson shows an anvil block beyond the outer surface of an anvil roll. US 2019/0077038 and US 11008710, Glass shows an anvil block (52) beyond the outer surface of an anvil roll. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        7/26/2021